Name: Commission Regulation (EC) NoÃ 452/2009 of 29Ã May 2009 repealing Regulation (EC) NoÃ 1898/2005 laying down detailed rules for implementing Council Regulation (EC) NoÃ 1255/1999 as regards measures for the disposal of cream, butter and concentrated butter on the Community market
 Type: Regulation
 Subject Matter: health;  foodstuff;  economic policy;  marketing;  processed agricultural produce;  consumption
 Date Published: nan

 30.5.2009 EN Official Journal of the European Union L 135/15 COMMISSION REGULATION (EC) No 452/2009 of 29 May 2009 repealing Regulation (EC) No 1898/2005 laying down detailed rules for implementing Council Regulation (EC) No 1255/1999 as regards measures for the disposal of cream, butter and concentrated butter on the Community market THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Articles 43, 101, and 192, in conjunction with Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 1898/2005 (2) laid down detailed rules for the application of the aid scheme for the disposal of the surplus of certain milk products. That scheme, provided for in Article 101 of Regulation (EC) No 1234/2007, is abolished by Council Regulation (EC) No 72/2009 of 19 January 2009 on modifications to the common agricultural policy by amending Regulations (EC) No 247/2006, (EC) No 320/2006, (EC) No 1405/2006, (EC) No 1234/2007, (EC) No 3/2008 and (EC) No 479/2008 and repealing Regulations (EEC) No 1883/78, (EEC) No 1254/89, (EEC) No 2247/89, (EEC) No 2055/93, (EC) No 1868/94, (EC) No 2596/97, (EC) No 1182/2005 and (EC) No 315/2007 (3). (2) In this context and with a view to more cost-effective outlets for intervention butter and for reasons of simplification, the provisions on sales from intervention for use in pastry products, ice cream and other foodstuffs should also be abolished. (3) Commission Regulation (EC) No 1898/2005 should therefore be repealed. (4) Article 101 of Regulation (EC) No 1234/2007 is deleted by Regulation (EC) No 72/2009 from 1 July 2009. Regulation (EC) No 1898/2005 should therefore be repealed from the same date. However, Article 78 of Regulation (EC) No 1898/2005 provides that the butter may be taken over from the 20th day of the month preceding the calendar month indicated on the voucher up to the 10th day of the month following the calendar month indicated thereon. In order to allow operators to make full use of vouchers valid until and including the month of June 2009, Chapter IV of Regulation (EC) No 1898/2005 should continue to apply for those vouchers. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1898/2005 is repealed. However, Chapter IV of that Regulation shall continue to apply and aid can be paid for deliveries of butter made on the basis of vouchers that are valid until and including the month of June 2009. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. It shall apply from 1 July 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 May 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 308, 25.11.2005, p. 1. (3) OJ L 30, 31.1.2009, p. 1.